—Appeal by the defendant from a judgment of the County Court, Westchester County (West, J.), rendered October 13, 1999, convicting him of attempted grand larceny in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to appear for sentencing following his release on bail after the entry of his plea of guilty, and he was subsequently arrested in the State of New Jersey. Under the express conditions of his plea agreement, the defendant thus subjected himself to an enhanced sentence (see, People v Ling, 221 AD2d 372; People v Patterson, 211 AD2d 829). There is no proof that in determining the severity of the enhanced sentence, the County Court gave weight to any factor not appropriate to a sentencing determination (cf., People v Covell, 276 AD2d 824). Also, the remarks of the defendant’s attorney concerning the alleged delay in producing the defendant in Westchester County for sentencing were made in connection with a request that the County Court make the sentence imposed in New York run concurrent with the one previously imposed in New Jersey. Those remarks did not constitute a motion to dismiss the indictment on the ground that there had been an unreasonable delay between the plea and sentence, and hence the defendant’s argument in this respect is not preserved for review as a matter of law (see, People v Branch, 281 AD2d 427), and we decline to review it in the exercise of our interest of justice jurisdiction. Bracken, P. J., S. Miller, McGinity and Luciano, JJ., concur.